Case 8:19-cr-00504-MSS-CPT Document 69 Filed 09/15/20 Page 1 of 5 PageID 196




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   UNITED STATES OF AMERICA

         v.                                 CASE NO. 8:19-cr-504-T-35CPT

   BRADLEY DIEFFENBACHER


                        GOVERNMENT'S STATUS REPORT

         The United States of America, by Maria Chapa Lopez, United States

   Attorney for the Middle District of Florida, files with this Court, pursuant to Fed.

   R. Crim. P. 17.1, the following status report. In response to the inquiries in the

   Court's order of September 25, 2019, the United States herein states as follows:

         1.     Brief summary of the case's status:

                On October 1, 2019, Bradley Dieffenbacher was arrested on a

   criminal complaint, for charges involving online enticement of a minor and

   production of child pornography. Doc. 1. At his initial appearance, an order was

   entered granting the government’s Motion for detention. Doc. 9. The defendant is

   being detained pending trial.

                On October 24, 2019, the defendant was charged in a five-count

   indictment with two counts of enticement of a minor, two counts of production

   of child pornography, and one count of committing a felony offense while being

   a registered sex offender. Doc. 14. The defendant entered a written plea of not
Case 8:19-cr-00504-MSS-CPT Document 69 Filed 09/15/20 Page 2 of 5 PageID 197




   guilty on November 6, 2019. Doc. 17. A pre-trial discovery order was entered on

   November 12, 2019. Doc. 20. The United States has provided discovery to

   defense counsel.

                In May 2020, Charles Vaughn and Debra Tuomey filed notices of

   appearance as new counsel for the defendant. Doc. 36 and 39, respectively. The

   Federal Public Defender’s Motion to Withdraw was granted on May 26, 2020.

   Doc. 38.

                The defense has retained a computer expert, who has now reviewed

   the forensic evidence in this case. This expert is requesting a second opportunity

   to review the evidence in order to assist with plea negotiations. The defense has

   not scheduled that review yet.

         2.     Possibility of a plea agreement as to each defendant:

                The parties conducted a proffer on July 1, 2020 and a plea

   agreement was provided to the defense on August 4, 2020. The defense

   anticipates that this case will resolve with either the signing of the plea agreement

   or an open plea.

         3.     Number of days required for trial, for government's case-in-chief:

                If this case were to proceed to trial, the parties agree that the case

   would take five to seven days to try, including jury selection.




                                             2
Case 8:19-cr-00504-MSS-CPT Document 69 Filed 09/15/20 Page 3 of 5 PageID 198




         4.     Pending motions, dates on which they were filed, and whether they

                are ripe for determination:

                Currently pending before the Court is the defense’s Motion to sever

   and bifurcate, filed on August 25, 2020. Doc. 61. The United States response in

   opposition was filed on September 8, 2020. Doc. 67. The defense’s Motion is ripe

   for determination. Additionally, the defense anticipates filing additional pretrial

   motions. The United States will be filing a Notice of Intent to Rely on 404(b)

   evidence.

         5.     Potential speedy trial problems:

                On June 3, 2020, the defense filed a Motion to continue the trial.

   Doc. 41. Also on June 3, 2020, the defense filed an unopposed Motion to extend

   time to file pretrial motions. Doc. 42. On June 4, 2020, this Court continued the

   trial to the September 2020 trial term. Doc. 43. On June 8, 2020, this Court

   extended the deadline for filing pretrial motions to July 3, 2020. Doc. 44. On

   June 25, 2020, this Court extended the deadline for filing pretrial motions to July

   24, 2020. Doc. 48. On August 5, 2020, the defense filed an unopposed Motion to

   continue the trial and an unopposed Motion to extend the deadline for filing

   pretrial motions. Doc. 52 and 53. On August 6, 2020, this Court continued the

   trial to the October 2020 trial term. Doc. 54. On August 7, 2020, this Court

   extended the deadline for filing pretrial motions until August 25, 2020. Doc. 55.

   On August 10, 2020, the defense filed an unopposed Motion for leave to file Rule


                                              3
Case 8:19-cr-00504-MSS-CPT Document 69 Filed 09/15/20 Page 4 of 5 PageID 199




   17(c) subpoenas. Doc. 56. On August 12, 2020, this Court granted the defense’s

   motion. Doc. 57. On August 24, 2020, the defense filed a Motion to continue

   pretrial deadlines. Doc. 59. On September 2, 2020, this Court granted the

   defense’s motion, continuing the pretrial motion deadline to September 15, 2020.

   Doc. 66. The Court indicated in its Order that there would be no further

   extensions, absent extraordinary circumstances. Id.

                The United States has consulted with counsel for the defendant

   herein and both parties agree to the above information.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:    /s/ Candace Garcia Rich_____________
                                          Candace Garcia Rich
                                          Assistant United States Attorney
                                          Florida Bar No. 027792
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-mail:      Candace.Rich@usdoj.gov




                                           4
Case 8:19-cr-00504-MSS-CPT Document 69 Filed 09/15/20 Page 5 of 5 PageID 200




   U.S. v. BRADLEY DIEFFENBACHER                       Case No. 8:19-cr-504-T-35CPT



                           CERTIFICATE OF SERVICE

          I hereby certify that on September 15, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which

   will send a notice of electronic filing to the following:

                 Debra Tuomey, Esq.

                 Charles Vaughn, Esq.


                                             /s/Candace Garcia Rich______________
                                             CANDACE GARCIA RICH
                                             Assistant United States Attorney
                                             Florida Bar No. 027792
                                             400 N. Tampa Street, Suite 3200
                                             Tampa, Florida 33602-4798
                                             Telephone: (813) 274-6000
                                             Facsimile: (813) 274-6358
                                             E-mail:      Candace.Rich@usdoj.gov




                                            5
